— In an action against the owner (defendant Rappaport) and operator (defendant Stengel) of an automobile to recover damages for personal injuries, in which said defendants served a third-party complaint on the corporate owner of a service station, alleging that it had made improper repairs to the brakes of the automobile of defendant Rappaport, the third-party corporate defendant appeals from an order of the Supreme Court, Nassau County, dated January 4, 1960, denying its motion to dismiss the third-party complaint for insufficiency on its face (Rules Civ. Prac., rule 106). Order affirmed, without costs. The issues raised by the pleadings should be resolved after a trial. Nolan, P. J., Beldock, Ughetta and Christ, JJ., concur; Kleinfeld, J., not voting.